Appeal of MARYLAND CAR WHEEL COMPANY.Maryland Car Wheel Co. v. CommissionerDocket No. 534.United States Board of Tax Appeals1 B.T.A. 448; 1925 BTA LEXIS 2922; January 30, 1925, decided Submitted January 22, 1925.  *2922 Harry Schwartz, Esq., for the taxpayer.  Laurence Graves, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  *448  Before STERNHAGEN, TRAMMELL, and TRUSSELL.  This is an appeal from a proposed additional assessment of corporation income and profits taxes for the years 1918 and 1919 in the amount of $19,092.73.  The appeal was called for hearing before the Board on December 16, 1924, when by consent for counsel the hearing was continued until January 22, 1925, in order to give the Commissioner and the taxpayer opportunity to agree upon the amount of the deficiency.  At the final hearing of the appeal on January 22, 1925, leave was granted counsel for the Commissioner to file an amended answer.  The amended answer admits that the deficiency of $19,092.73 was improperly determined.  Counsel for the Commissioner submitted a stipulation wherein it is agreed with counsel for the taxpayer that the taxpayer's deficiency in tax is as follows: For 1918$234.08For 19196,378.93DECISION.  The Board determines that the deficiency is, for 1918, $234.08; for 1919, $6,378.93.